Exhibit 10.3

 

SEEBEYOND TECHNOLOGY CORPORATION

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

FOR

 

ALEX DEMETRIADES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Certain Definitions

 

1.1.

“Accrued Obligations”

 

1.2.

“Affiliate”

 

1.3.

“Agreement Date”

 

1.4.

“Agreement Term”

 

1.5.

“Article”

 

1.6.

“Base Salary”

 

1.7.

“Beneficial Owner”

 

1.8.

“Beneficiary”

 

1.9.

“Board”

 

1.10.

“Bonus”

 

1.11.

“Cause”

 

1.12.

“Change of Control”

 

1.13.

“Change of Control Date”

 

1.14.

“Code”

 

1.15.

“Common Stock”

 

1.16.

“Company”

 

1.17.

“Competitive Business”

 

1.18.

“Continuity of Ownership”

 

1.19.

“Disability”

 

1.20.

“Exchange Act”

 

1.21.

“Good Reason”

 

1.22.

“including”

 

1.23.

“Incumbent Directors”

 

1.24.

“Notice of Termination”

 

1.25.

“Performance Period”

 

1.26.

“Person”

 

1.27.

“Plans”

 

1.28.

“Post-Change Employment Period”

 

1.29.

“Pro-rata Bonus”

 

1.30.

“Reorganization Transaction”

 

1.31.

“SEC Person”

 

1.32.

“Section”

 

1.33.

“Severance Period”

 

1.34.

“Stock Options”

 

1.35.

“Stock Plan”

 

1.36.

“Surviving Corporation”

 

1.37.

“Target Bonus”

 

1.38.

“Termination Date”

 

1.39.

“Termination of Employment”

 

1.40.

“Voting Securities”

 

1.41.

“Welfare Benefits”

 

 

i

--------------------------------------------------------------------------------


 

Article II. Benefits Upon a Change of Control

 

2.1.

Position and Duties

 

2.2.

Compensation

 

2.3.

Vesting of Stock Options

 

 

 

 

Article III. Company’s Obligations Upon Certain Terminations of Employment

 

3.1.

Termination Without Cause or For Good Reason Not Related To or In Anticipation
of a Change of Control

 

3.2.

Termination Without Cause or For Good Reason Related To or In Anticipation of a
Change of Control

 

3.3.

Time of Payment

 

3.4.

Waiver and Release

 

3.5.

Termination for Cause or Other Than for Good Reason

 

3.6.

Disability or Death

 

3.7.

Notice of Termination

 

 

 

 

Article IV. Limitation on Payments by the Company

 

4.1.

Limitation

 

 

 

 

Article V. Arbitration

 

5.1.

Binding Arbitration

 

 

 

 

Article VI. No Set-off or Mitigation

 

6.1.

No Set-off by Company

 

6.2.

No Mitigation

 

 

 

 

Article VII. Confidentiality and Noncompetition

 

7.1.

Confidential Information

 

7.2.

Non-Competition

 

7.3.

Non-Solicitation

 

7.4.

Intellectual Property

 

7.5.

Reasonableness of Restrictive Covenants

 

 

 

 

Article VIII. Non-Exclusivity of Rights

 

8.1.

Waiver of Certain Other Rights

 

8.2.

Other Rights

 

8.3.

No Right to Continued Employment

 

 

 

 

Article IX. Miscellaneous

 

9.1.

No Assignability

 

9.2.

Successors

 

9.3.

Payments to Beneficiary

 

9.4.

Non-Alienation of Benefits

 

9.5.

Severability

 

9.6.

Amendments

 

9.7.

Notices

 

9.8.

Counterparts

 

 

ii

--------------------------------------------------------------------------------


 

9.9.

Governing Law

 

9.10.

Captions

 

9.11.

Number and Gender

 

9.12.

Tax Withholding

 

9.13.

Waiver

 

9.14.

Entire Agreement

 

 

iii

--------------------------------------------------------------------------------


 

SeeBeyond Technology Corporation

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

THIS AGREEMENT dated as of February 23, 2005 (the “Agreement Date”) is made by
and between SeeBeyond Technology Corporation, a Delaware corporation (together
with all successors thereto, the “Company”), and Alex Demetriades (“Executive”),
an individual resident of California.

 

RECITALS

 

The Company has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued services of
Executive.  The Company also believes it is imperative to reduce the distraction
of Executive that would result from the personal uncertainties caused by a
pending or threatened change of control of the Company, to encourage Executive’s
full attention and dedication to the Company, and to provide Executive with
compensation and benefits arrangements upon a change of control which ensure
that the expectations of Executive will be satisfied and are competitive with
those of similarly-situated businesses.  This Agreement is intended to
accomplish these objectives.

 

The Executive previously entered into a letter agreement dated March 19, 2001
(“Prior Agreement”) with the Company providing certain benefits upon a change of
control.  This Agreement entirely supersedes the Prior Agreement.

 


ARTICLE I.


 


CERTAIN DEFINITIONS


 

As used in this Agreement, the terms specified below shall have the following
meanings:

 


1.1.                              “ACCRUED OBLIGATIONS” MEANS, AS OF ANY DATE,
THE SUM OF EXECUTIVE’S (A) BASE SALARY THAT IS ACCRUED BUT NOT YET PAID AS OF
THE TERMINATION DATE, (B) BONUS EARNED BUT NOT YET PAID WITH RESPECT TO ANY
PERFORMANCE PERIOD ENDED PRIOR TO THE CHANGE OF CONTROL DATE, (C) ACCRUED BUT
UNPAID PAID VACATION OR PAID TIME OFF, AND (D) ANY OTHER AMOUNTS AND BENEFITS
WHICH ARE THEN DUE TO BE PAID OR PROVIDED TO EXECUTIVE BY THE COMPANY, BUT HAVE
NOT YET BEEN PAID OR PROVIDED.

 


1.2.                              “AFFILIATE” MEANS ANY PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY.  FOR PURPOSES OF THIS DEFINITION THE TERM “CONTROL” WITH RESPECT TO ANY
PERSON MEANS THE POWER TO DIRECT OR CAUSE THE DIRECTION OF MANAGEMENT OR
POLICIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY, WHETHER THROUGH THE OWNERSHIP
OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE.


 


1.3.                              “AGREEMENT DATE” HAS THE MEANING DEFINED FOR
THAT TERM IN THE INTRODUCTION TO THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


1.4.                              “AGREEMENT TERM” MEANS THE PERIOD BEGINNING ON
THE AGREEMENT DATE AND CONTINUING THEREAFTER SO LONG AS EXECUTIVE IS EMPLOYED BY
THE COMPANY OR BY A SUCCESSOR TO THE COMPANY THAT ASSUMES THIS AGREEMENT
PURSUANT TO SECTION 9.2.

 


1.5.                              “ARTICLE” MEANS AN ARTICLE OF THIS AGREEMENT.

 


1.6.                              “BASE SALARY” HAS THE MEANING DEFINED FOR THAT
TERM IN SECTION 2.2(A).

 


1.7.                              “BENEFICIAL OWNER” MEANS SUCH TERM AS DEFINED
IN RULE 13D-3 UNDER THE EXCHANGE ACT.

 


1.8.                              “BENEFICIARY” HAS THE MEANING DEFINED FOR THAT
TERM IN SECTION 10.3.


 


1.9.                              “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY, OR, FROM AND AFTER THE EFFECTIVE DATE OF A REORGANIZATION TRANSACTION,
THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION.

 


1.10.                        “BONUS” HAS THE MEANING DEFINED FOR THAT TERM IN
SECTION 2.2(B).

 


1.11.                        “CAUSE” MEANS ANY ONE OR MORE OF THE FOLLOWING:

 


(A)                                  EXECUTIVE’S WILLFUL VIOLATION OF ANY LAW OR
REGULATION APPLICABLE TO THE BUSINESS OF THE COMPANY;


 


(B)                                 EXECUTIVE’S CONVICTION OF OR PLEA OF NO
CONTEST TO ANY FELONY;


 


(C)                                  EXECUTIVE’S COMMISSION OF ANY WILLFUL ACT
INVOLVING MORAL TURPITUDE OR COMMON LAW FRAUD WHETHER OR NOT RELATED TO THE
BUSINESS OF THE COMPANY;


 


(D)                                 EXECUTIVE’S WILLFUL MISCONDUCT THAT IS
MATERIALLY INJURIOUS TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF THE
COMPANY OR OTHERWISE IS MATERIALLY INJURIOUS TO THE COMPANY;


 


(E)                                  ANY ACT OF GROSS NEGLIGENCE IN EXECUTIVE’S
PERFORMANCE OF HIS DUTIES AS AN EMPLOYEE;


 


(F)                                    ANY VIOLATION BY EXECUTIVE OF THE
“BEHAVIORS AT WORK” PROVISIONS OF THE COMPANY’S EMPLOYEE MANUAL; AND


 

provided, however that an act or omission described in clause (e) or (f) shall
not constitute Cause unless the Company first gives Executive 30 days’ advance
written notice of such act or omission that specifically refers to this Section,
and thereafter shall not constitute Cause if Executive cures such act or
omission to the fullest extent that it is curable.

 

1.12.                        “Change of Control” means, except as otherwise
provided below, the occurrence of any one or more of the following:

 


(A)                                  ANY SEC PERSON BECOMES THE BENEFICIAL OWNER
OF 50% OR MORE OF THE COMMON STOCK OR OF VOTING SECURITIES REPRESENTING 50% OR
MORE OF THE COMBINED VOTING POWER OF ALL VOTING SECURITIES OF THE COMPANY; OR

 

2

--------------------------------------------------------------------------------


 


(B)                                 THE INCUMBENT DIRECTORS (DETERMINED USING
THE AGREEMENT DATE AS THE BASELINE DATE) CEASE FOR ANY REASON TO CONSTITUTE AT
LEAST A MAJORITY OF THE BOARD; OR


 


(C)                                  CONSUMMATION OF A MERGER, REORGANIZATION,
CONSOLIDATION, OR SIMILAR TRANSACTION (ANY OF THE FOREGOING, A “REORGANIZATION
TRANSACTION”) WHERE THE CONTINUITY OF OWNERSHIP IS NOT MORE THAN 50%; OR


 


(D)                                 CONSUMMATION OF A PLAN OR AGREEMENT FOR THE
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS
OF THE COMPANY; OR


 


(E)                                  APPROVAL BY THE COMPANY’S STOCKHOLDERS OF A
PLAN OF LIQUIDATION OF THE COMPANY.


 

A Change of Control shall not occur with respect to Executive if, in advance of
such event, Executive agrees in writing that such event shall not constitute a
Change of Control.

 

1.13.                        “Change of Control Date” means the date on which a
Change of Control first occurs during the Agreement Term.

 

1.14.                        “Code” means the Internal Revenue Code of 1986, as
amended.  References to particular provisions of the Code include references to
successor provisions.

 

1.15.                        “Common Stock” means the common stock of the
Company.

 

1.16.                        “Company” has the meaning defined for that term in
the introductory paragraph to this Agreement and includes any successor to a
Company.

 

1.17.                        “Competitive Business” means as of any date
(including during Severance Period) any Person (and any branch, office or
operation thereof) that engages in, or proposes to engage in:

 


(A)                                  THE DEVELOPMENT AND DEPLOYMENT OF
ENTERPRISE APPLICATION INTEGRATION (EAI) AND COMPOSITE APPLICATIONS, INCLUDING
BUT NOT LIMITED TO IT CONVERGENCE, BUSINESS PROCESS MANAGEMENT, SINGLE VIEW
APPLICATIONS, MULTI-CHANNEL INTEGRATION, AND BUSINESS ACTIVITY MONITORING; OR


 


(B)                                 ANY OTHER BUSINESS THAT AS OF SUCH DATE IS A
DIRECT AND MATERIAL COMPETITOR OF A COMPANY AND ITS AFFILIATES TO THE EXTENT
THAT PRIOR TO THE DATE OF TERMINATION ANY OF THE COMPANY OR ITS AFFILIATES
ENGAGED AT ANY TIME WITHIN 12 MONTHS IN OR HAD UNDER ACTIVE CONSIDERATION A
PROPOSAL TO ENGAGE IN SUCH COMPETITIVE BUSINESS;


 

and that is located anywhere in the United States or anywhere outside of the
United States where such Company or its Affiliates is then engaged in, or has
under active consideration a proposal to engage in, any of such activities.

 

1.18.                        “Continuity of Ownership” of a stated percentage
means the Persons who were the direct or indirect owners of the outstanding
Common Stock and Voting Securities of the Company immediately before a
Reorganization Transaction became, immediately after the consummation of the
Reorganization Transaction, the direct or indirect owners of both the stated

 

3

--------------------------------------------------------------------------------


 

percentage of the then-outstanding common stock of the Surviving Corporation and
Voting Securities representing the stated percentage of the combined voting
power of the then-outstanding Voting Securities of the Surviving Corporation, in
substantially the same respective proportions as such Persons’ ownership of the
Common Stock and Voting Securities of the Company immediately before the
Reorganization Transaction.

 

1.19.                        “Disability” means (i) if Executive is covered by a
disability income Plan of the Company, “Disability” as defined for purposes of
such Plan, or (ii) if Executive is not covered by a disability income Plan of
the Company, a physical or mental impairment that in the medical judgment of a
physician acceptable to Executive has lasted or is expected to last for at least
six months and renders the Executive incapable, with or without accommodation,
of performing the material duties of his employment with the Company.

 

1.20.                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

1.21.                        “Good Reason” means the occurrence of any one or
more of the following actions or omissions:

 


(A)                                  ANY MATERIAL ADVERSE CHANGE IN THE TITLE,
DUTIES, AND REPORTING CHAIN OF EXECUTIVE AS IN EFFECT ON THE AGREEMENT DATE OR,
AFTER A CHANGE OF CONTROL, AS REQUIRED BY SECTION 2.1;


 


(B)                                 ANY MATERIAL REDUCTION IN BASE SALARY OR
BONUS OPPORTUNITY AS IN EFFECT ON THE AGREEMENT DATE OR, AFTER A CHANGE OF
CONTROL, AS REQUIRED BY SECTION 2.2;


 


(C)                                  REQUIRING EXECUTIVE WITHOUT HIS CONSENT TO
BE BASED AT ANY OFFICE OR LOCATION MORE THAN 35 MILES FROM EXECUTIVE’S BUSINESS
OFFICE OR LOCATION AS OF THE AGREEMENT DATE OR, AFTER A CHANGE OF CONTROL, AS OF
THE CHANGE OF CONTROL DATE; AND


 


(D)                                 ANY OTHER MATERIAL BREACH OF THIS AGREEMENT
BY THE COMPANY.


 

1.22.                        “including” means including without limitation.

 

1.23.                        “Incumbent Directors” means, as of any specified
baseline date, individuals then serving as members of the Board who were members
of the Board as of the date immediately preceding such baseline date; provided
that any subsequently-appointed or elected member of the Board whose election,
or nomination for election, by stockholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of at
least a majority of the directors then comprising the Incumbent Directors shall
also thereafter be considered an Incumbent Director.

 

1.24.                        “Notice of Termination” means a written notice
containing (i) the specific termination provision in this Agreement relied upon
by the party giving such notice, (ii) in reasonable detail the specific facts
and circumstances claimed to provide a basis for such Termination of Employment,
and (iii) if the Termination Date is other than the date of receipt of such
Notice of Termination, the Termination Date.

 

4

--------------------------------------------------------------------------------


 

1.25.                        “Performance Period” means each period of time
designated in accordance with any Bonus Plan, or in the absence of such Bonus
Plan or any such designated period of time, each calendar year.

 

1.26.                        “Person” means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.

 

1.27.                        “Plans” means plans, programs, policies, practices
or procedures of the Company.

 

1.28.                        “Post-Change Employment Period” means the period
commencing on the Change of Control Date and ending on the third annual
anniversary of the Change of Control Date.

 

1.29.                        “Pro-rata Bonus” means an amount equal to the
product of Executive’s Target Bonus (for the Performance Period in which the
Termination Date occurs) multiplied by a fraction, the numerator of which is the
number of days elapsed in the Performance Period through the Termination Date,
and the denominator of which is the number of days in the Performance Period.

 

1.30.                        “Reorganization Transaction” has the meaning
defined for that term in clause (c) of the definition of “Change of Control.”

 

1.31.                        “SEC Person” means any person (as such term is used
in Rule 13d-5 under the Exchange Act) or group (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than an Affiliate or
any employee benefit plan (or any related trust) of the Company or any of its
Affiliates.

 

1.32.                        “Section” means, unless the context otherwise
requires, a section of this Agreement.

 

1.33.                        “Severance Period” means, in respect of an
Executive entitled to a payment under Section 3.1(b) or 3.2(c), the period
described in Section 3.1(b)(ii) or 3.2(c)(ii), whichever is applicable.

 

1.34.                        “Stock Options” means stock options, stock
appreciation rights, and similar incentive awards granted pursuant to Stock Plan
or any similar plan or successor plan.

 

1.35.                        “Stock Plan” means the SeeBeyond Technology
Corporation 1998 Stock Plan as amended from time to time.

 

1.36.                        “Surviving Corporation” means the corporation
resulting from a Reorganization Transaction or, if securities representing at
least 50% of the aggregate voting power of such resulting corporation is
directly or indirectly owned by another corporation, such other corporation.

 

1.37.                        “Target Bonus” means the amount Executive would
have been entitled to receive for the applicable Performance Period if the
performance goals were achieved at the target (or “plan”) level as of the end of
the Performance Period; provided, however, that any reduction in

 

5

--------------------------------------------------------------------------------


 

Executive’s Base Salary or Bonus opportunity that would qualify as Good Reason
shall be disregarded for purposes of this definition.

 

1.38.                        “Termination Date” means the date of the receipt of
the Notice of Termination by Executive (if such Notice is given by the Company)
or by the Company (if such Notice is given by Executive), or any later date, not
more than 15 days after the giving of such Notice, specified in such notice as
of which Executives’ employment shall be terminated; provided, however, that if
Executive’s employment is terminated by reason of death or Disability or if no
Notice of Termination is given, the Termination Date shall be the last date on
which Executive is employed by the Company.

 

1.39.                        “Termination of Employment” means any termination
of Executive’s employment with the Company and its Affiliates (determined as of
date of such termination), whether such termination is initiated by the Company
or by Executive.

 

1.40.                        “Voting Securities” means securities of a
corporation that are entitled to vote generally in the election of directors of
the corporation.

 

1.41.                        “Welfare Benefits” means welfare benefits, whether
or not provided under a Plan, including medical, prescription, vision and dental
benefits.

 


ARTICLE II.


 


BENEFITS UPON A CHANGE OF CONTROL


 


2.1.                              POSITION AND DUTIES.  DURING THE POST-CHANGE
EMPLOYMENT PERIOD, EXECUTIVE’S POSITION (INCLUDING OFFICES, TITLES, REPORTING
REQUIREMENTS AND RESPONSIBILITIES) SHALL BE AT LEAST COMMENSURATE IN ALL
MATERIAL RESPECTS WITH THE MOST SIGNIFICANT OF THOSE HELD, EXERCISED AND
ASSIGNED AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY BEFORE THE CHANGE OF
CONTROL DATE, (II) EXECUTIVE’S SERVICES SHALL BE PERFORMED AT THE LOCATION WHERE
EXECUTIVE WAS EMPLOYED IMMEDIATELY BEFORE THE CHANGE OF CONTROL DATE OR ANY
OTHER LOCATION NO MORE THAN 35 MILES FROM SUCH FORMER LOCATION, AND (III)
EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL ATTENTION AND TIME TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND USE EXECUTIVE’S BEST EFFORTS TO PERFORM THOSE DUTIES
IN ALL MATERIAL RESPECTS COMMENSURATE WITH THE DUTIES PERFORMED DURING THE
90-DAY PERIOD IMMEDIATELY BEFORE THE CHANGE OF CONTROL DATE.

 


2.2.                              COMPENSATION.  DURING THE POST-CHANGE
EMPLOYMENT PERIOD, THE COMPANY SHALL PAY OR CAUSE TO BE PAID TO EXECUTIVE (I) AN
ANNUAL BASE SALARY IN CASH, WHICH SHALL BE PAID IN A MANNER CONSISTENT WITH THE
COMPANY’S PAYROLL PRACTICES IN EFFECT IMMEDIATELY BEFORE THE CHANGE OF CONTROL
DATE, AT AN ANNUAL RATE NOT LESS THAN 12 TIMES THE HIGHEST MONTHLY BASE SALARY
PAID OR PAYABLE TO EXECUTIVE BY THE COMPANY IN RESPECT OF THE 12-MONTH PERIOD
IMMEDIATELY BEFORE THE CHANGE OF CONTROL DATE (SUCH ANNUAL RATE OF SALARY, THE
“BASE SALARY”); (II) PROVIDE TO EXECUTIVE THE OPPORTUNITY TO RECEIVE PAYMENT OF
A BONUS (THE “BONUS”) WITH A BONUS OPPORTUNITY NO LESS THAN, AND TARGET (OR
“PLAN”) PERFORMANCE GOALS SUBSTANTIALLY COMPARABLE TO, THOSE IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL DATE FOR EACH PERFORMANCE PERIOD
WHICH ENDS DURING THE POST-CHANGE EMPLOYMENT PERIOD; AND (III) EXECUTIVE AND
EXECUTIVE’S FAMILY SHALL BE ELIGIBLE TO PARTICIPATE IN, AND RECEIVE ALL BENEFITS
UNDER, WELFARE BENEFITS UNDER THE SAME PLANS (INCLUDING PROVIDER NETWORKS) AS
THOSE APPLICABLE TO EXECUTIVE IMMEDIATELY BEFORE THE CHANGE OF CONTROL

 

6

--------------------------------------------------------------------------------


 


DATE.  THE COSTS OF SUCH WELFARE BENEFITS TO EXECUTIVE SHALL NOT EXCEED THE COST
OF SUCH BENEFITS TO ACTIVELY EMPLOYED PEER EXECUTIVES OF THE COMPANY AS
APPLICABLE FROM TIME TO TIME.

 


2.3.                              VESTING OF STOCK OPTIONS.  UPON THE CHANGE OF
CONTROL DATE, FIFTY PERCENT (50%) OF EXECUTIVE’S OUTSTANDING STOCK OPTIONS THAT
ARE NOT OTHERWISE VESTED AND EXERCISABLE IMMEDIATELY BEFORE THE CHANGE OF
CONTROL SHALL BECOME FULLY VESTED AND EXERCISABLE.  THEREAFTER, EXECUTIVE’S
UNVESTED OUTSTANDING STOCK OPTIONS NOT BECOMING VESTED AND EXERCISABLE PURSUANT
TO THIS SECTION 2.3 SHALL BECOME VESTED AND EXERCISABLE ON THE SCHEDULE SET
FORTH IN THE AWARD (AS DEFINED IN THE STOCK PLAN) WITH THE NUMBER OF STOCK
OPTIONS BECOMING VESTED AND EXERCISABLE SHALL BE THE SAME PERCENTAGE OF THE
UNVESTED STOCK OPTIONS REMAINING AFTER APPLYING THIS SECTION 2.3 AS SUCH
SCHEDULE PROVIDED FOR THE VESTING OF UNVESTED STOCK OPTIONS BEFORE APPLYING THIS
SECTION 2.3.

 


ARTICLE III.


 


COMPANY’S OBLIGATIONS UPON CERTAIN TERMINATIONS OF EMPLOYMENT


 


3.1.                              TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
NOT RELATED TO OR IN ANTICIPATION OF A CHANGE OF CONTROL.  IF DURING THE
AGREEMENT TERM THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT OTHER THAN FOR
CAUSE OR DISABILITY, OR EXECUTIVE TERMINATES EMPLOYMENT FOR GOOD REASON, AND
SECTION 3.2 DOES NOT APPLY, THE COMPANY SHALL PAY OR PROVIDE TO EXECUTIVE:

 


(A)                                  ACCRUED OBLIGATIONS.  A LUMP-SUM CASH
AMOUNT EQUAL TO ALL ACCRUED OBLIGATIONS (REDUCED (BUT NOT BELOW ZERO) BY THAT
PORTION, IF ANY, OF ANY SUCH ACCRUED OBLIGATIONS PREVIOUSLY PAID TO EXECUTIVE
WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE.


 


(B)                                 SEVERANCE BENEFIT.  A LUMP-SUM CASH AMOUNT
EQUAL TO (I) THE HIGHEST MONTHLY BASE SALARY PAID OR PAYABLE TO EXECUTIVE BY THE
COMPANY IN RESPECT OF THE 12-MONTH PERIOD IMMEDIATELY BEFORE THE TERMINATION
DATE, MULTIPLIED BY (II) A NUMBER EQUAL TO (A) ONE MONTH FOR EACH YEAR OF
SERVICE (PRO-RATED FOR PARTIAL YEARS OF SERVICE) PLUS (B) SIX MONTHS, UP TO A
TOTAL MAXIMUM OF 18 MONTHS.


 


3.2.                              TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
RELATED TO OR IN ANTICIPATION OF A CHANGE OF CONTROL.  IF, IN ANTICIPATION OF A
CHANGE OF CONTROL OR THEREAFTER DURING THE POST-CHANGE EMPLOYMENT PERIOD THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE OR DISABILITY, OR
EXECUTIVE TERMINATES EMPLOYMENT FOR GOOD REASON, THE COMPANY SHALL PAY OR
PROVIDE TO EXECUTIVE:

 


(A)                                  ACCRUED OBLIGATIONS.  A LUMP-SUM CASH
AMOUNT EQUAL TO ALL ACCRUED OBLIGATIONS, REDUCED (BUT NOT BELOW ZERO) BY THAT
PORTION, IF ANY, OF ANY SUCH ACCRUED OBLIGATIONS FOR THE PREVIOUSLY PAID TO
EXECUTIVE, WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE;


 


(B)                                 SEVERANCE BENEFIT.  A LUMP-SUM CASH AMOUNT
EQUAL TO (I) SUM (A) OF THE HIGHEST MONTHLY BASE SALARY PAID OR PAYABLE TO
EXECUTIVE BY THE COMPANY IN RESPECT OF THE 12-MONTH PERIOD IMMEDIATELY BEFORE
THE TERMINATION DATE, PLUS (B) THE MONTHLY

 

7

--------------------------------------------------------------------------------


 


EQUIVALENT OF EXECUTIVE’S TARGET BONUS FOR THE PERFORMANCE PERIOD WHICH INCLUDES
THE TERMINATION DATE (OR, IF GREATER, FOR THE PERFORMANCE PERIOD WHICH INCLUDES
THE CHANGE OF CONTROL DATE), MULTIPLIED BY (II) A NUMBER EQUAL TO (A) ONE MONTH
FOR EACH YEAR OF SERVICE (PRO-RATED FOR PARTIAL YEARS OF SERVICE) PLUS (B) SIX
MONTHS, UP TO A TOTAL MAXIMUM OF 18 MONTHS.


 


(C)                                  PRO-RATA BONUS FOR PERFORMANCE PERIOD OF
TERMINATION.  A LUMP-SUM CASH AMOUNT EQUAL TO EXECUTIVE’S PRO-RATA BONUS REDUCED
(BUT NOT BELOW ZERO) BY THE AMOUNT OF ANY BONUS PAID TO EXECUTIVE WITH RESPECT
TO THE PERFORMANCE PERIOD IN WHICH THE TERMINATION DATE OCCURS, WHETHER PAID
PURSUANT TO THIS AGREEMENT OR OTHERWISE;


 


(D)                                 UNVESTED PLAN BENEFITS.  A LUMP-SUM CASH
AMOUNT EQUAL TO THE AMOUNT, IF ANY, FORFEITED BY EXECUTIVE UPON THE TERMINATION
OF EMPLOYMENT UNDER ANY 401(K) PLAN OR OTHER TAX-QUALIFIED PENSION OR PROFIT
SHARING PLAN MAINTAINED BY THE COMPANY.


 


(E)                                  CONTINUATION OF WELFARE BENEFITS.  THE
COMPANY SHALL CONTINUE, TO PROVIDE TO EXECUTIVE AND EXECUTIVE’S FAMILY, WELFARE
BENEFITS UNDER THE SAME PLANS (INCLUDING THE SAME PROVIDER NETWORKS) AS THOSE
APPLICABLE TO EXECUTIVE IMMEDIATELY BEFORE THE CHANGE OF CONTROL DATE.  THE
COSTS OF SUCH WELFARE BENEFITS TO EXECUTIVE SHALL NOT EXCEED THE COST OF SUCH
BENEFITS TO ACTIVELY EMPLOYED PEER EXECUTIVES OF THE COMPANY AS APPLICABLE FROM
TIME TO TIME.  EXECUTIVE’S RIGHTS UNDER THIS SECTION SHALL BE IN ADDITION TO,
AND NOT IN LIEU OF, ANY POST-TERMINATION CONTINUATION COVERAGE OR CONVERSION
RIGHTS EXECUTIVE MAY HAVE PURSUANT TO APPLICABLE LAW, INCLUDING CONTINUATION
COVERAGE REQUIRED BY SECTION 4980 OF THE CODE.  THESE WELFARE BENEFITS SHALL BE
SECONDARY TO ANY SIMILAR WELFARE BENEFITS PROVIDED BY THE EXECUTIVE’S SUBSEQUENT
EMPLOYER (IF ANY).


 


(F)                                    INDEMNIFICATION.  THE EXECUTIVE SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE COMPANY TO THE GREATEST EXTENT PERMITTED
UNDER APPLICABLE DELAWARE LAW (OR THE LAW OF THE STATE OF INCORPORATION OF
COMPANY, ANY SUCCESSOR OR SURVIVING CORPORATION) AND THE COMPANY’S RESPECTIVE
BY-LAWS AS SUCH EXIST ON THE AGREEMENT DATE IF THE EXECUTIVE WAS, IS, OR IS
THREATENED TO BE, MADE A PARTY TO ANY PROCEEDING WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE, AND WHETHER FORMAL OR INFORMAL, BY REASON OF
EXECUTIVE’S STATUS AS AN ACTUAL OR POTENTIAL DIRECTOR, OFFICER, EMPLOYEE, AGENT,
OR FIDUCIARY OF A COMPANY OR ANY OTHER ENTITY (“PROCEEDING”), AGAINST ALL
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES) AND ALL CLAIMS, DAMAGES,
LIABILITIES AND LOSSES INCURRED OR SUFFERED BY THE EXECUTIVE.  THE COMPANY SHALL
ADVANCE REASONABLE EXPENSES, INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS
FEES AND COSTS, TO EXECUTIVE OR PAY SUCH EXPENSES FOR EXECUTIVE, ALL IN ADVANCE
OF THE FINAL DISPOSITION OF ANY SUCH MATTER, UPON THE WRITTEN REQUEST OF
EXECUTIVE AND A WRITTEN UNDERTAKING BY EXECUTIVE TO REPAY SUCH AMOUNTS IF IT IS
ULTIMATELY DETERMINED THAT EXECUTIVE IS NOT ENTITLED TO INDEMNIFICATION.


 


(G)                                 ANTICIPATION OF A CHANGE OF CONTROL.  FOR
PURPOSES OF THIS AGREEMENT A TERMINATION OF EMPLOYMENT IS IN ANTICIPATION OF A
CHANGE OF CONTROL ONLY IF IT IS IN ANTICIPATION OF A CHANGE OF CONTROL THAT
ACTUALLY OCCURS WITHIN ONE YEAR OF THE TERMINATION OF EMPLOYMENT.  ANY PAYMENT
OR BENEFIT REQUIRED BY THIS SECTION FOR A TERMINATION OF EMPLOYMENT IN
ANTICIPATION OF A CHANGE OF CONTROL THAT IS NOT PAID OR PROVIDED AT SUCH
TERMINATION OF EMPLOYMENT SHALL BE PAID OR PROVIDED IMMEDIATELY UPON

 

8

--------------------------------------------------------------------------------


 


SUCH CHANGE OF CONTROL, RETROACTIVE TO THE TERMINATION OF EMPLOYMENT, EXCEPT AS
OTHERWISE REQUIRED BY SECTION 3.3.


 


3.3.                              TIME OF PAYMENT.  ANY LUMP-SUM CASH PAYMENT
REQUIRED BY THIS ARTICLE III SHALL BE MADE NOT LATER THAN 30 DAYS AFTER
TERMINATION OF EMPLOYMENT, EXCEPT THAT IF (I) EXECUTIVE IS A KEY EMPLOYEE (AS
DETERMINED UNDER SECTION 416(I) OF THE CODE WITHOUT REGARD TO PARAGRAPH (5)
THEREOF) OF THE COMPANY OR SURVIVING CORPORATION, (II) ANY COMMON STOCK OF THE
COMPANY OR SURVIVING CORPORATION IS PUBLICLY TRADED ON AN ESTABLISHED SECURITIES
MARKET, AND (III) A PORTION OF SUCH PAYMENT IS DEFERRED COMPENSATION WITHIN THE
MEANING OF SECTION 409A OF THE CODE, THE PORTION OF SUCH LUMP-SUM CASH PAYMENT
REQUIRED BY THIS ARTICLE III THAT IS DEFERRED COMPENSATION SHALL BE MADE ON THE
FIRST BUSINESS DAY AFTER THE DATE WHICH IS 6 MONTHS AFTER THE TERMINATION DATE
(OR, IF EARLIER, UPON THE DEATH OF THE EXECUTIVE), TO THE EXTENT NECESSARY TO
COMPLY WITH SECTION 409A AFTER APPLYING ALL APPLICABLE TRANSITIONAL RULES.

 


3.4.                              WAIVER AND RELEASE.  THE COMPANY SHALL HAVE NO
OBLIGATION TO EXECUTIVE UNDER THIS ARTICLE III UNLESS AND UNTIL EXECUTIVE
EXECUTES A RELEASE AND WAIVER OF THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY
TO THE COMPANY, AND THE PERIOD (IF ANY) DURING WHICH EXECUTIVE MAY REVOKE SUCH
RELEASE AND WAIVER HAS EXPIRED WITHOUT REVOCATION.

 


3.5.                              TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD
REASON.  IF THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT FOR CAUSE, OR
EXECUTIVE ELECTS TO RETIRE OR OTHERWISE TERMINATE EMPLOYMENT OTHER THAN FOR GOOD
REASON, THE COMPANY’S SOLE OBLIGATION TO EXECUTIVE UNDER THIS AGREEMENT SHALL BE
TO PAY EXECUTIVE, PURSUANT TO THE COMPANY’S THEN-EFFECTIVE PLANS, A LUMP-SUM
CASH AMOUNT EQUAL TO ALL ACCRUED OBLIGATIONS DETERMINED AS OF THE TERMINATION
DATE.

 


3.6.                              DISABILITY OR DEATH.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF EXECUTIVE’S DEATH OR DISABILITY, THE
COMPANY’S SOLE OBLIGATIONS TO EXECUTIVE UNDER THIS AGREEMENT SHALL BE TO PAY
EXECUTIVE OR EXECUTIVE’S BENEFICIARY, PURSUANT TO THE COMPANY’S THEN-EFFECTIVE
PLANS, A LUMP-SUM CASH AMOUNT EQUAL TO ALL ACCRUED OBLIGATIONS, AND TO PROVIDE
EXECUTIVE OR EXECUTIVE’S BENEFICIARY DISABILITY, SURVIVOR AND OTHER BENEFITS, IF
ANY, THAT ARE NOT LESS THAN THE MOST FAVORABLE SURVIVOR AND OTHER BENEFITS THEN
AVAILABLE UNDER PLANS OF THE COMPANY.

 


3.7.                              NOTICE OF TERMINATION.  ANY TERMINATION OF
EMPLOYMENT OF EXECUTIVE BY THE COMPANY FOR ANY REASON OR BY THE EXECUTIVE FOR
GOOD REASON SHALL BE COMMUNICATED TO THE OTHER AND EFFECTIVE PURSUANT TO A
NOTICE OF TERMINATION.

 


ARTICLE IV.


 


LIMITATION ON PAYMENTS BY THE COMPANY


 


4.1.                              LIMITATION.  IN THE EVENT THAT THE COMPANY’S
INDEPENDENT TAX COUNSEL CONFIRM IN WRITING TO THE COMPANY AND EXECUTIVE THAT
PAYMENTS UNDER THIS AGREEMENT, TOGETHER WITH ANY OTHER PAYMENTS TO EXECUTIVE
FROM THE COMPANY THAT ARE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G OF THE CODE (“POTENTIAL PARACHUTE PAYMENTS”) WOULD OTHERWISE EXCEED
THREE TIMES THE EXECUTIVE’S “BASE AMOUNT” AS DEFINED IN SECTION 280G OF THE
CODE, THEN NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT THE
PAYMENTS UNDER THIS AGREEMENT

 

9

--------------------------------------------------------------------------------


 


SHALL BE REDUCED TO AN AMOUNT SUCH THAT THE POTENTIAL PARACHUTE PAYMENTS DO NOT
EXCEED 2.99 TIMES THE EXECUTIVE’S BASE AMOUNT.  ANY REDUCTION IN PAYMENTS
REQUIRED BY THIS SECTION 4.1 SHALL BE APPLIED TO SUCH PAYMENTS AND BENEFITS
UNDER THIS AGREEMENT AS THE COMPANY IN ITS SOLE DISCRETION DEEMS NECESSARY,
SHALL BE COMMUNICATED TO EXECUTIVE IN WRITING PRIOR TO THE DATE THE FIRST
REDUCED PAYMENT OR BENEFIT WOULD OTHERWISE BE DUE, SHALL BE ACCOMPANIED BY THE
CERTIFICATION OF THE COMPANY’S INDEPENDENT AUDITORS TO EXECUTIVE THAT THE
REDUCTIONS ARE IN THE MINIMUM AMOUNT REQUIRED TO COMPLY WITH THIS SECTION 4.1.

 


ARTICLE V.


 


ARBITRATION


 


5.1.                              BINDING ARBITRATION.  ANY DISPUTE, CONTROVERSY
OR CLAIM ARISING OUT OF OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR
ANY BREACH OR ALLEGED BREACH THEREOF, OR ANY BENEFIT OR ALLEGED BENEFIT
HEREUNDER, SHALL BE SUBMITTED TO AND SETTLED BY BINDING ARBITRATION, IN
ACCORDANCE WITH THE AMERICAN ARBITRATION ASSOCIATION RULES (“AAA RULES”) FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES.  ANY AWARD RENDERED SHALL BE FINAL AND
CONCLUSIVE UPON THE PARTIES AND A JUDGMENT THEREON MAY BE ENTERED IN THE HIGHEST
COURT OF A FORUM, STATE OR FEDERAL, HAVING JURISDICTION.  THE EXPENSES OF THE
ARBITRATION SHALL BE BORNE ACCORDING TO AAA RULES AND APPLICABLE LAW.  NO
ARBITRATION SHALL BE COMMENCED AFTER THE DATE WHEN INSTITUTION OF LEGAL OR
EQUITABLE PROCEEDINGS BASED UPON SUCH SUBJECT MATTER WOULD BE BARRED BY THE
APPLICABLE STATUTE OF LIMITATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 5.1 OR ELSEWHERE IN THIS AGREEMENT, EITHER PARTY MAY
BRING AN ACTION IN ANY APPLICABLE COURT HAVING JURISDICTION OF THE PARTIES, IN
ORDER TO MAINTAIN THE STATUS QUO ANTE OF THE PARTIES.  THE “STATUS QUO ANTE” IS
DEFINED AS THE LAST PEACEABLE, UNCONTESTED STATUS BETWEEN THE PARTIES.  HOWEVER,
NEITHER THE PARTY BRINGING THE ACTION NOR THE PARTY DEFENDING THE ACTION THEREBY
WAIVES ITS RIGHT TO ARBITRATION OF ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR IN CONNECTION OR RELATING TO THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECTION 5.1 OR ELSEWHERE IN THIS AGREEMENT,
EITHER PARTY MAY SEEK RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, INJUNCTIVE OR
OTHER EQUITABLE RELIEF IN ORDER TO ENFORCE THE DECISION OF THE ARBITRATOR(S). 
THE PARTIES AGREE THAT IN ANY ARBITRATION COMMENCED PURSUANT TO THIS AGREEMENT,
THE PARTIES SHALL BE ENTITLED TO SUCH DISCOVERY (INCLUDING DEPOSITIONS, REQUESTS
FOR THE PRODUCTION OF DOCUMENTS AND INTERROGATORIES) AS WOULD BE AVAILABLE IN A
FEDERAL DISTRICT COURT PURSUANT TO RULES 26 THROUGH 37 OF THE FEDERAL RULES OF
CIVIL PROCEDURE.  IN THE EVENT THAT EITHER PARTY FAILS TO COMPLY WITH ITS
DISCOVERY OBLIGATIONS HEREUNDER, THE ARBITRATOR(S) SHALL HAVE FULL POWER AND
AUTHORITY TO COMPEL DISCLOSURE OR IMPOSE SANCTIONS TO THE FULL EXTENT OF RULE 37
OF THE FEDERAL RULES OF CIVIL PROCEDURE.

 


ARTICLE VI.


 


NO SET-OFF OR MITIGATION


 


6.1.                              NO SET-OFF BY COMPANY.  EXECUTIVE’S RIGHT TO
RECEIVE WHEN DUE THE PAYMENTS AND OTHER BENEFITS UNDER THIS AGREEMENT IS NOT
SUBJECT TO ANY SETOFF, COUNTERCLAIM OR LEGAL OR EQUITABLE DEFENSE.  TIME IS OF
THE ESSENCE IN THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.  ANY CLAIM WHICH THE COMPANY MAY HAVE AGAINST EXECUTIVE, WHETHER FOR
A BREACH OF THIS AGREEMENT OR OTHERWISE, SHALL BE BROUGHT IN A SEPARATE ACTION
OR PROCEEDING AND

 

10

--------------------------------------------------------------------------------


 


NOT AS PART OF ANY ACTION OR PROCEEDING BROUGHT BY EXECUTIVE TO ENFORCE ANY
RIGHTS AGAINST THE COMPANY UNDER THIS AGREEMENT.

 


6.2.                              NO MITIGATION.  EXECUTIVE SHALL NOT HAVE ANY
DUTY TO MITIGATE THE AMOUNTS PAYABLE BY THE COMPANY UNDER THIS AGREEMENT BY
SEEKING NEW EMPLOYMENT OR SELF-EMPLOYMENT FOLLOWING TERMINATION.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, ALL AMOUNTS PAYABLE PURSUANT TO THIS
AGREEMENT SHALL BE PAID WITHOUT REDUCTION FOR ANY AMOUNTS WHICH MAY BE PAID OR
PAYABLE TO EXECUTIVE AS THE RESULT OF EXECUTIVE’S EMPLOYMENT BY ANOTHER EMPLOYER
OR SELF-EMPLOYMENT.

 


ARTICLE VII.


 


CONFIDENTIALITY AND NONCOMPETITION


 


7.1.                              CONFIDENTIAL INFORMATION.  EXECUTIVE
ACKNOWLEDGES THAT IN THE COURSE OF PERFORMING SERVICES FOR THE COMPANY AND ITS
AFFILIATES, HE MAY CREATE, DEVELOP, LEARN OF, RECEIVE OR CONTRIBUTE NON PUBLIC
INFORMATION, IDEAS, PROCESSES, METHODS, DESIGNS, DEVICES, INVENTIONS, DATA,
MODELS AND OTHER INFORMATION RELATING TO THE COMPANY AND ITS AFFILIATES OR THEIR
PRODUCTS, SERVICES, BUSINESSES, OPERATIONS, EMPLOYEES OR CUSTOMERS, WHETHER IN
TANGIBLE OR INTANGIBLE FORM, THAT THE COMPANY OR ITS AFFILIATES DESIRE TO
PROTECT AND KEEP SECRET AND CONFIDENTIAL, INCLUDING TRADE SECRETS AND
INFORMATION FROM THIRD PARTIES THAT THE COMPANY OR ITS AFFILIATES ARE OBLIGATED
TO KEEP CONFIDENTIAL (“CONFIDENTIAL INFORMATION”).  CONFIDENTIAL INFORMATION
SHALL NOT INCLUDE:  (I) INFORMATION THAT IS OR BECOMES GENERALLY KNOWN THROUGH
NO FAULT OF EXECUTIVE; (II) INFORMATION RECEIVED FROM A THIRD PARTY OUTSIDE OF
THE COMPANY OR ITS AFFILIATES THAT WAS DISCLOSED WITHOUT A BREACH OF ANY
CONFIDENTIALITY OBLIGATION; OR (III) INFORMATION APPROVED FOR RELEASE ON A
NON-CONFIDENTIAL BASIS BY WRITTEN AUTHORIZATION OF THE COMPANY OR ITS
AFFILIATES.  THE EXECUTIVE RECOGNIZES THAT ALL SUCH CONFIDENTIAL INFORMATION IS
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND ITS AFFILIATES (OR ONE OR
MORE THIRD PARTIES, AS THE CASE MAY BE), AND THAT DISCLOSURE OR UNAUTHORIZED USE
OF CONFIDENTIAL INFORMATION WOULD CAUSE IRREPARABLE DAMAGE TO THE COMPANY AND
ITS AFFILIATES.  THE EXECUTIVE AGREES THAT, EXCEPT AS REQUIRED BY THE DUTIES OF
HIS EMPLOYMENT WITH ANY OF THE COMPANY OR ITS AFFILIATES AND EXCEPT IN
CONNECTION WITH ENFORCING THE EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT OR IF
COMPELLED BY A COURT OR GOVERNMENTAL AGENCY, IN EACH CASE PROVIDED THAT PRIOR
WRITTEN NOTICE IS GIVEN TO THE COMPANY, HE WILL NOT, WITHOUT THE CONSENT OF THE
COMPANY, WILLFULLY DISSEMINATE OR OTHERWISE DISCLOSE, DIRECTLY OR INDIRECTLY,
ANY CONFIDENTIAL INFORMATION OBTAINED DURING HIS EMPLOYMENT WITH THE COMPANY OR
ITS AFFILIATES, AND WILL TAKE ALL NECESSARY PRECAUTIONS TO PREVENT DISCLOSURE,
TO ANY UNAUTHORIZED INDIVIDUAL OR ENTITY INSIDE OR OUTSIDE THE COMPANY OR ITS
AFFILIATES, AND WILL NOT USE THE CONFIDENTIAL INFORMATION OR PERMIT ITS USE FOR
THE BENEFIT OF EXECUTIVE OR ANY OTHER PERSON OR ENTITY OTHER THAN THE COMPANY OR
ITS AFFILIATES.  THESE OBLIGATIONS SHALL CONTINUE DURING AND AFTER THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 


7.2.                              NON-COMPETITION.  DURING THE PERIOD BEGINNING
ON THE AGREEMENT DATE AND ENDING ON THE LAST TO OCCUR OF THE FIRST ANNIVERSARY
OF A TERMINATION DATE OCCURRING FOR ANY REASON DURING A POST-CHANGE EMPLOYMENT
PERIOD, OR THE END OF THE SEVERANCE PERIOD, EXECUTIVE SHALL NOT AT ANY TIME,
DIRECTLY OR INDIRECTLY, IN ANY CAPACITY:

 

11

--------------------------------------------------------------------------------


 


(A)                                  ENGAGE OR PARTICIPATE IN, BECOME EMPLOYED
BY, SERVE AS A DIRECTOR OF, OR RENDER ADVISORY OR CONSULTING OR OTHER SERVICES
IN CONNECTION WITH, ANY COMPETITIVE BUSINESS; PROVIDED, HOWEVER, THAT AFTER THE
TERMINATION DATE THIS SECTION 7.2 SHALL NOT PRECLUDE EXECUTIVE FROM BEING AN
EMPLOYEE OF, OR CONSULTANT TO, ANY BUSINESS UNIT OF A COMPETITIVE BUSINESS IF
(I) SUCH BUSINESS UNIT DOES NOT QUALIFY AS A COMPETITIVE BUSINESS IN ITS OWN
RIGHT AND (II) EXECUTIVE DOES NOT HAVE ANY DIRECT OR INDIRECT INVOLVEMENT IN, OR
RESPONSIBILITY FOR, ANY OPERATIONS OF SUCH COMPETITIVE BUSINESS THAT CAUSE IT TO
QUALIFY AS A COMPETITIVE BUSINESS; OR


 


(B)                                 MAKE OR RETAIN ANY FINANCIAL INVESTMENT,
WHETHER IN THE FORM OF EQUITY OR DEBT, OR OWN ANY INTEREST, IN ANY COMPETITIVE
BUSINESS.  NOTHING IN THIS SUBSECTION SHALL, HOWEVER, RESTRICT EXECUTIVE FROM
MAKING AN INVESTMENT IN ANY COMPETITIVE BUSINESS IF SUCH INVESTMENT DOES NOT (I)
REPRESENT MORE THAN 1% OF THE AGGREGATE MARKET VALUE OF THE OUTSTANDING CAPITAL
STOCK OR DEBT (AS APPLICABLE) OF SUCH COMPETITIVE BUSINESS, (II) GIVE EXECUTIVE
ANY RIGHT OR ABILITY, DIRECTLY OR INDIRECTLY, TO CONTROL OR INFLUENCE THE POLICY
DECISIONS OR MANAGEMENT OF SUCH COMPETITIVE BUSINESS, AND (III) CREATE A
CONFLICT OF INTEREST BETWEEN EXECUTIVE’S DUTIES UNDER THIS AGREEMENT AND HIS
INTEREST IN SUCH INVESTMENT.


 


7.3.                              NON-SOLICITATION.  DURING THE PERIOD BEGINNING
ON THE AGREEMENT DATE AND ENDING ON THE LAST TO OCCUR OF THE FIRST ANNIVERSARY
OF ANY TERMINATION DATE, OR THE END OF THE SEVERANCE PERIOD, EXECUTIVE SHALL
NOT, DIRECTLY OR INDIRECTLY:

 


(A)                                  OTHER THAN IN CONNECTION WITH THE
GOOD-FAITH PERFORMANCE OF HIS DUTIES AS AN OFFICER OR EMPLOYEE OF THE COMPANY,
ENCOURAGE ANY EMPLOYEE OR AGENT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE HIS
OR HER RELATIONSHIP WITH THE COMPANY OR SUCH AFFILIATE;


 


(B)                                 EMPLOY, ENGAGE AS A CONSULTANT OR ADVISER,
OR SOLICIT THE EMPLOYMENT OR ENGAGEMENT AS A CONSULTANT OR ADVISER, OF ANY
EMPLOYEE OR AGENT OF THE COMPANY (OTHER THAN BY THE COMPANY OR ITS AFFILIATES),
OR CAUSE OR ENCOURAGE ANY PERSON TO DO ANY OF THE FOREGOING;


 


(C)                                  ESTABLISH (OR TAKE PRELIMINARY STEPS TO
ESTABLISH) A BUSINESS WITH, OR ENCOURAGE OTHERS TO ESTABLISH (OR TAKE
PRELIMINARY STEPS TO ESTABLISH) A BUSINESS WITH, ANY EMPLOYEE OR AGENT OF THE
COMPANY OR ANY AFFILIATE; OR


 


(D)                                 INTERFERE WITH THE RELATIONSHIP OF THE
COMPANY OR ANY AFFILIATE WITH, OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY OR
SUCH AFFILIATE, ANY PERSON WHO OR WHICH AT ANY TIME DURING THE PERIOD COMMENCING
ONE YEAR PRIOR TO THE AGREEMENT DATE WAS OR IS A MATERIAL CUSTOMER OR MATERIAL
SUPPLIER OF, OR MAINTAINED A MATERIAL BUSINESS RELATIONSHIP WITH, THE COMPANY OR
ANY AFFILIATE.


 


7.4.                              INTELLECTUAL PROPERTY.  DURING THE PERIOD
BEGINNING ON THE FIRST DATE OF EXECUTIVE’S EMPLOYMENT AND ENDING ON THE
TERMINATION DATE, EXECUTIVE SHALL DISCLOSE IMMEDIATELY TO THE COMPANY ALL IDEAS,
INVENTIONS AND BUSINESS PLANS THAT HE MAKES, CONCEIVES, CREATES, AUTHORS,
REDUCES TO PRACTICE, DISCOVERS OR DEVELOPS ALONE OR WITH OTHERS DURING THE
COURSE OF HIS EMPLOYMENT WITH ANY OF THE COMPANY OR ITS AFFILIATES, INCLUDING
ANY INVENTIONS, INFORMATION,

 

12

--------------------------------------------------------------------------------


 


INNOVATIONS, KNOW-HOW, METHODS, PROCESSES, DESIGNS, FORMULAS, CONCEPTS,
SOFTWARE, PLANS, ORIGINAL WORKS OF AUTHORSHIP, MODIFICATIONS, DISCOVERIES,
DEVELOPMENTS, IMPROVEMENTS, COMPUTER PROGRAMS, PROCESSES, PRODUCTS OR PROCEDURES
(WHETHER OR NOT PROTECTABLE UPON APPLICATION BY COPYRIGHT, PATENT, TRADEMARK,
TRADE SECRET OR OTHER PROPRIETARY RIGHTS) (“WORK PRODUCT”) THAT:  (I) RELATE TO
THE CURRENT OR REASONABLY FORESEEABLE OR ANTICIPATED FUTURE BUSINESS OF THE
COMPANY OR ITS AFFILIATES OR ANY CUSTOMER OR SUPPLIER TO THE COMPANY OR ITS
AFFILIATES OR ANY OF THE PRODUCTS OR SERVICES BEING DEVELOPED, MANUFACTURED,
SOLD, OFFERED FOR SALE OR OTHERWISE PROVIDED OR OFFERED BY THE COMPANY OR ITS
AFFILIATES OR THAT MAY BE USED IN RELATION THEREWITH; OR (II) RESULT FROM,
RELATE TO, OR ARISE OUT OF TASKS ASSIGNED TO EXECUTIVE BY THE COMPANY OR ITS
AFFILIATES; OR (III) RESULT FROM, RELATE TO, OR ARISE OUT OF THE USE OF THE
PREMISES OR PERSONAL PROPERTY (WHETHER TANGIBLE OR INTANGIBLE) OWNED, LEASED OR
CONTRACTED FOR BY THE COMPANY OR ITS AFFILIATES.  EXECUTIVE AGREES THAT ANY WORK
PRODUCT SHALL BE THE PROPERTY OF THE COMPANY AND, IF SUBJECT TO COPYRIGHT, SHALL
BE CONSIDERED A “WORK MADE FOR HIRE” WITHIN THE MEANING OF THE COPYRIGHT ACT OF
1976, AS AMENDED (THE “ACT”).  IF AND TO THE EXTENT THAT ANY SUCH WORK PRODUCT
IS FOUND AS A MATTER OF LAW NOT TO BE A “WORK MADE FOR HIRE” WITHIN THE MEANING
OF THE ACT, OR IS OTHERWISE NOT OWNED BY SUCH COMPANY AS A MATTER OF LAW,
EXECUTIVE EXPRESSLY ASSIGNS TO SUCH COMPANY ALL RIGHT, TITLE AND INTEREST IN AND
TO THE WORK PRODUCT, AND ALL COPIES THEREOF, AND THE COPYRIGHT, PATENT,
TRADEMARK, TRADE SECRET AND ALL INTELLECTUAL PROPERTY OR OTHER PROPRIETARY
RIGHTS IN THE WORK PRODUCT, WITHOUT FURTHER CONSIDERATION, FREE FROM ANY CLAIM,
LIEN FOR BALANCE DUE OR RIGHTS OF RETENTION THERETO ON THE PART OF EXECUTIVE.

 


(A)                                  THE COMPANY HEREBY NOTIFIES EXECUTIVE THAT
THE PRECEDING PARAGRAPH DOES NOT APPLY TO ANY INVENTIONS FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY, OR TRADE SECRET INFORMATION OF THE COMPANY WAS USED AND
WHICH WAS DEVELOPED ENTIRELY ON THE EXECUTIVE’S OWN TIME, UNLESS:  (I) THE
INVENTION RELATES (A) TO THE COMPANY’S BUSINESS, OR (B) TO THE COMPANY’S ACTUAL
OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (II) THE INVENTION
RESULTS FROM ANY WORK PERFORMED BY THE EXECUTIVE FOR THE COMPANY.


 


(B)                                 EXECUTIVE AGREES THAT EXECUTIVE WILL, DURING
HIS EMPLOYMENT AND AT ANY TIME THEREAFTER, AT THE REQUEST AND COST OF THE
COMPANY, EXECUTE ALL SUCH DOCUMENTS AND PERFORM ALL SUCH ACTS AS THE COMPANY OR
ITS DULY AUTHORIZED AGENTS MAY REASONABLY REQUIRE:  (I) TO APPLY FOR, PROSECUTE,
REGISTER OR OTHERWISE OBTAIN AND VEST IN THE NAME OF THE COMPANY ALONE (UNLESS
THE COMPANY OTHERWISE DIRECTS) ALL RIGHT, TITLE AND INTEREST IN AND TO LETTERS
PATENT, COPYRIGHTS, TRADE MARKS, TRADE SECRETS, OR OTHER INTELLECTUAL PROPERTY,
PROPRIETARY OR ANALOGOUS PROTECTION IN ANY COUNTRY THROUGHOUT THE WORLD, AND
WHEN SO OBTAINED OR VESTED TO RENEW, AMEND MODIFY, REISSUE, RE-EXAMINE, MAINTAIN
AND RESTORE THE SAME AS REQUIRED; AND (II) TO DEFEND ANY OPPOSITION OR OTHER
ADMINISTRATIVE OR COURT PROCEEDINGS IN RESPECT OF SUCH APPLICATIONS,
REGISTRATIONS OR OTHER INTELLECTUAL PROPERTY RIGHTS AND ANY OPPOSITION
PROCEEDINGS OR PETITIONS OR APPLICATIONS FOR REVOCATION OF SUCH LETTERS PATENT,
COPYRIGHT AND OTHER ANALOGOUS PROTECTION AND ALL OTHER ANALOGOUS PROCEEDINGS IN
ANY COUNTRY THROUGHOUT THE WORLD.


 


(C)                                  IN THE EVENT THAT THE COMPANY IS UNABLE,
AFTER REASONABLE EFFORT, TO SECURE EXECUTIVE’S SIGNATURE ON ANY DOCUMENT
REQUIRED FOR THE APPLICATION, REGISTRATION, ISSUANCE, PROSECUTION, OR
MAINTENANCE OF ANY LETTERS PATENT, COPYRIGHT OR OTHER ANALOGOUS PROTECTION OF
PROPRIETARY OR INTELLECTUAL PROPERTY RIGHTS RELATING TO ANY WORK PRODUCT,
WHETHER BECAUSE OF EXECUTIVE’S PHYSICAL OR MENTAL INCAPACITY OR FOR ANY OTHER
REASON WHATSOEVER, EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE
COMPANY AND ITS

 

13

--------------------------------------------------------------------------------


 


DULY-AUTHORIZED OFFICERS AND AGENTS AS HIS AGENT AND ATTORNEY-IN-FACT IN ANY
COUNTRY THROUGHOUT THE WORLD, TO ACT FOR AND ON HIS BEHALF TO EXECUTE AND FILE
ANY DOCUMENTS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
APPLICATION, REGISTRATION, MAINTENANCE, PROSECUTION AND ISSUANCE OF LETTERS
PATENT, COPYRIGHT AND OTHER ANALOGOUS PROTECTION OF PROPRIETARY OR INTELLECTUAL
PROPERTY RIGHTS RELATING TO ANY WORK PRODUCTS, WITH THE SAME LEGAL FORCE AND
EFFECT AS IF PERSONALLY EXECUTED BY EXECUTIVE, IN ANY COUNTRY THROUGHOUT THE
WORLD.


 


7.5.                              REASONABLENESS OF RESTRICTIVE COVENANTS.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THAT THE COVENANTS
CONTAINED IN SECTIONS 7.1, 7.2, 7.3 AND 7.4 ARE REASONABLE IN THE SCOPE OF THE
ACTIVITIES RESTRICTED, THE GEOGRAPHIC AREA COVERED BY THE RESTRICTIONS, AND THE
DURATION OF THE RESTRICTIONS, AND THAT SUCH COVENANTS ARE REASONABLY NECESSARY
TO PROTECT THE COMPANY’S LEGITIMATE INTERESTS IN ITS CONFIDENTIAL INFORMATION
AND THE WORK PRODUCT AND IN ITS RELATIONSHIPS WITH ITS EMPLOYEES, CUSTOMERS AND
SUPPLIERS.  EXECUTIVE FURTHER ACKNOWLEDGES SUCH COVENANTS ARE ESSENTIAL ELEMENTS
OF THIS AGREEMENT AND THAT, BUT FOR SUCH COVENANTS, THE COMPANY WOULD NOT HAVE
ENTERED INTO THIS AGREEMENT.


 


(B)                                 THE COMPANY AND EXECUTIVE HAVE EACH HAD THE
OPPORTUNITY TO CONSULT WITH THEIR RESPECTIVE LEGAL COUNSEL AND HAVE BEEN ADVISED
CONCERNING THE REASONABLENESS AND PROPRIETY OF SUCH COVENANTS.  EXECUTIVE
ACKNOWLEDGES THAT HIS OBSERVANCE OF THE COVENANTS CONTAINED IN SECTIONS 7.1,
7.2, 7.3 AND 7.4 WILL NOT DEPRIVE HIM OF THE ABILITY TO EARN A LIVELIHOOD OR TO
SUPPORT HIS DEPENDENTS.


 


ARTICLE VIII.


 


NON-EXCLUSIVITY OF RIGHTS


 


8.1.                              WAIVER OF CERTAIN OTHER RIGHTS.  TO THE EXTENT
THAT LUMP SUM CASH SEVERANCE PAYMENTS ARE MADE TO EXECUTIVE PURSUANT TO
ARTICLE III, EXECUTIVE HEREBY WAIVES THE RIGHT TO RECEIVE SEVERANCE PAYMENTS OR
SEVERANCE BENEFITS UNDER ANY OTHER PLAN OR AGREEMENT OF THE COMPANY.

 


8.2.                              OTHER RIGHTS.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 8.1 OR ELSEWHERE IN THIS AGREEMENT, THIS AGREEMENT SHALL NOT PREVENT OR
LIMIT EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY BENEFIT, BONUS,
INCENTIVE OR OTHER PLANS PROVIDED BY THE COMPANY AND FOR WHICH EXECUTIVE MAY
QUALIFY, NOR SHALL THIS AGREEMENT LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS
EXECUTIVE MAY HAVE UNDER ANY OTHER AGREEMENTS WITH THE COMPANY.  AMOUNTS WHICH
ARE VESTED BENEFITS OR WHICH EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER
ANY PLAN AND ANY OTHER PAYMENT OR BENEFIT REQUIRED BY LAW AT OR AFTER THE
TERMINATION DATE SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN OR APPLICABLE LAW
EXCEPT AS EXPRESSLY MODIFIED BY THIS AGREEMENT.

 


8.3.                              NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING IN
THIS AGREEMENT SHALL GUARANTEE THE RIGHT OF EXECUTIVE TO CONTINUE IN EMPLOYMENT,
AND THE COMPANY RETAINS THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY
TIME FOR ANY REASON OR FOR NO REASON.

 

14

--------------------------------------------------------------------------------


 


ARTICLE IX.


 


MISCELLANEOUS


 


9.1.                              NO ASSIGNABILITY.  THIS AGREEMENT IS PERSONAL
TO EXECUTIVE AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE
ASSIGNABLE BY EXECUTIVE OTHERWISE THAN UNDER SECTION 9.3.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S LEGAL REPRESENTATIVES.

 


9.2.                              SUCCESSORS.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  THE
COMPANY WILL REQUIRE ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
OR ASSETS OF THE COMPANY TO ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT
IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  ANY SUCCESSOR TO THE BUSINESS
OR ASSETS OF THE COMPANY WHICH ASSUMES OR AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW, CONTRACT, OR OTHERWISE SHALL BE JOINTLY AND SEVERALLY LIABLE
WITH THE COMPANY UNDER THIS AGREEMENT AS IF SUCH SUCCESSOR WERE THE COMPANY.

 


9.3.                              PAYMENTS TO BENEFICIARY.  IF EXECUTIVE DIES
BEFORE RECEIVING AMOUNTS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT,
SUCH AMOUNTS SHALL BE PAID IN A LUMP SUM TO ONE OR MORE BENEFICIARIES DESIGNATED
IN WRITING BY EXECUTIVE (EACH, A “BENEFICIARY”).  IF NONE IS SO DESIGNATED, THE
EXECUTIVE’S ESTATE SHALL BE HIS OR HER BENEFICIARY.

 


9.4.                              NON-ALIENATION OF BENEFITS.  BENEFITS PAYABLE
UNDER THIS AGREEMENT SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, CHARGE,
GARNISHMENT, EXECUTION OR LEVY OF ANY KIND, EITHER VOLUNTARY OR INVOLUNTARY,
BEFORE ACTUALLY BEING RECEIVED BY EXECUTIVE, AND ANY SUCH ATTEMPT TO DISPOSE OF
ANY RIGHT TO BENEFITS PAYABLE UNDER THIS AGREEMENT SHALL BE VOID.

 


9.5.                              SEVERABILITY.  IF ANY ONE OR MORE PORTIONS OF
THIS AGREEMENT ARE DECLARED BY ANY COURT OR GOVERNMENTAL AUTHORITY TO BE
UNLAWFUL OR INVALID, SUCH UNLAWFULNESS OR INVALIDITY SHALL NOT SERVE TO
INVALIDATE ANY PORTION NOT SO DECLARED TO BE UNLAWFUL OR INVALID.  ANY PORTION
DECLARED TO BE UNLAWFUL OR INVALID SHALL BE CONSTRUED SO AS TO EFFECTUATE THE
TERMS OF SUCH PORTION TO THE FULLEST EXTENT POSSIBLE WHILE REMAINING LAWFUL AND
VALID.

 


9.6.                              AMENDMENTS.  THIS AGREEMENT SHALL NOT BE
AMENDED OR MODIFIED EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY THE COMPANY AND
EXECUTIVE.

 


9.7.                              NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND DELIVERED BY HAND, BY
NATIONALLY-RECOGNIZED DELIVERY SERVICE THAT PROMISES OVERNIGHT DELIVERY, OR BY
FIRST-CLASS REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:

 

If to Executive, to Executive at his most recent home address on file with the
Company.

 

15

--------------------------------------------------------------------------------


 

If to Company:

 

SeeBeyond Technology Corporation
800 East Royal Oaks Drive
Monrovia, CA 91016
Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.

 


9.8.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


9.9.                              GOVERNING LAW.  THIS AGREEMENT SHALL BE
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.

 


9.10.                        CAPTIONS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT A
PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.

 


9.11.                        NUMBER AND GENDER.  WHEREVER APPROPRIATE, THE
SINGULAR SHALL INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE SINGULAR, AND
THE MASCULINE SHALL INCLUDE THE FEMININE.

 


9.12.                        TAX WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM ANY
AMOUNTS PAYABLE UNDER THIS AGREEMENT ANY TAXES THAT ARE REQUIRED TO BE WITHHELD
PURSUANT TO ANY APPLICABLE LAW OR REGULATION AND MAY REPORT ALL SUCH AMOUNTS
PAYABLE TO SUCH AUTHORITY AS IS REQUIRED BY ANY APPLICABLE LAW OR REGULATION.

 


9.13.                        WAIVER.  EXECUTIVE’S FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OF
SUCH PROVISION OR ANY OTHER PROVISION OF THIS AGREEMENT.  A WAIVER OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OF ANY OTHER PROVISION,
AND ANY WAIVER OF ANY DEFAULT IN ANY SUCH PROVISION SHALL NOT BE DEEMED A WAIVER
OF ANY LATER DEFAULT THEREOF OR OF ANY OTHER PROVISION.

 


9.14.                        ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE
ENTIRE UNDERSTANDING OF THE COMPANY AND EXECUTIVE WITH RESPECT TO ITS SUBJECT
MATTER AND SUPERSEDES ANY PRIOR AGREEMENT, WHETHER WRITTEN OR ORAL, DEALING WITH
THE SUBJECT MATTER HEREOF.  THE PRIOR AGREEMENT DATED MARCH 19, 2001 IS HEREBY
EXPRESSLY SUPERSEDED AS OF THE DATE HEREOF.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and SeeBeyond Technology Corporation have executed
this Change of Control Employment Agreement as of the date first above written.

 

 

EXECUTIVE

 

 

 

 

 

/S/ ALEX DEMETRIADES

 

 

Alex Demetriades

 

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/S/ BARRY J. PLAGA

 

 

 

 

 

 

Its:

Chief Financial Officer

 

 

17

--------------------------------------------------------------------------------